1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-19 are pending and have been examined in this application. This communication is the first action on the merits. The Information Disclosure Statement (IDS) filed on 09/09/2019 has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

A) Claim 2 contains limitations regarding a connector and a second ventilation screed which is not part of the ventilation screed, and therefore it is not clear what the scope of the claims are. For the purposes of examination, the ventilation screed must be capable of functioning with a connector and second ventilation screed.

B) Claims 3 & 10 similarly contains limitations directed toward the connector which is not part of the ventilations screed, and therefore it is not clear what the scope of the claims are. For the purposes of examination, the ventilation screed must be capable of functioning with the connector as claimed.

C) Claim 4 contains limitations directed toward a moisture seal which renders the claim indefinite because it is not clear is the moisture seal is part of the ventilation screed or is merely attached to the ventilation screed. For the purposes of examination, the ventilation screed must merely be capable of use with a moisture seal as claimed.

D) Claims 7-9 contain limitations directed toward a screen, mesh or reticulated foam insert respectively which renders the claims indefinite because it is not clear if they are part of the ventilation screed or not. For the purposes of examination, the ventilation screed must merely be capable of use with the screen, mesh or reticulated foam insert as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4-5, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Number 2018/0112414 A1 to Maziarz in view of US Patent Number 2,645,824 to Titsworth.

A) As per Claim 1, Maziarz teaches a ventilation screed (Maziarz: Figure 1) comprising: 
a perforated attachment flange portion (Maziarz: Figure 1, Item 20; Paragraph 0027, lines 7-9) that is substantially vertical and has a top end and a bottom end and at least one perforation between the top end and the bottom end; 
a three sided cavity portion having a first side (Maziarz: Figure 1, Item 40) that is substantially horizontal having a left portion and a right portion, a second side (Maziarz: Figure 1, Item 56) that is substantially vertical having a top portion and a bottom portion and the top portion is in communication with the left portion of the first side at a substantially 90 degree angle to the first side and a third side (Maziarz: Figure 1, Item 30) that is between the bottom portion of the second side and the top end of the perforated attachment flange portion, wherein there is an open portion between the right portion of the first side and the top end of the perforated attachment flange  (Maziarz: Figure 1, Item 52 is open between right portion and top of flange), and; 
a ventilation spacer (Maziarz: Figure 1, Item 32) along an underside of the third side of the three sided cavity portion.
Maziarz does not teach that the third side has at least one ventilation opening;
and the third side at an angle that slopes downwardly from the top end of the perforated attachment flange to the bottom portion of the second side
However, Titsworth teaches the third side (Titsworth: Figure 2, Item 22) has at least one ventilation opening (Titsworth: Figure 2, Item 26);
and the third side at an angle that slopes downwardly from the top end of the perforated attachment flange to the bottom portion of the second side (Titsworth: Figure 2, Item 22 is angled downwardly).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Maziarz by adding ventilation openings, as taught by Titsworth, with a reasonable expectation of success of arriving at the claimed invention. At the time the 

B) As per Claim 4, Maziarz in view of Titsworth teaches that a moisture seal (Maziarz: Figure 1, Item 42 with 44) attached to the left portion of the first side along a top portion of the first side.

C) As per Claim 5, Maziarz in view of Titsworth teaches that the at least one perforation of the perforated attachment flange portion is three rows of circular openings (Maziarz: Paragraph 0027, lines 7-9, best shown in Figure 5B with holes in Item 320 with Figures 5B said to be substantially similar to Figure 1 without 56 [Paragraph 0039], thus teaching Figure 1 to have associated holes).

D) As per Claim 7, Maziarz in view of Titsworth teaches that a screen parallel to at least a portion of the perforated attachment flange portion (Maziarz: Figure 3, Item 240).

E) As per Claim 8, Maziarz in view of Titsworth teaches that a mesh parallel to at least a portion of the perforated attachment flange portion (Maziarz: Figure 3, Item 250).


Claims 2-3, 10-14, 16-17 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maziarz in view of Titsworth and further in view of US Patent Number 2,664,057 to Ausland.

A) As per Claims 2 & 11, Maziarz teaches a ventilation screed (Maziarz: Figure 1) comprising: 
a perforated attachment flange portion (Maziarz: Figure 1, Item 20; Paragraph 0027, lines 7-9) that is substantially vertical and has a top end and a bottom end and at least one perforation between the top end and the bottom end; 

a ventilation spacer (Maziarz: Figure 1, Item 32) along an underside of the third side of the three sided cavity portion.
Maziarz does not teach that the third side has at least one ventilation opening;
and the third side at an angle that slopes downwardly from the top end of the perforated attachment flange to the bottom portion of the second side
However, Titsworth teaches the third side (Titsworth: Figure 2, Item 22) has at least one ventilation opening (Titsworth: Figure 2, Item 26);
and the third side at an angle that slopes downwardly from the top end of the perforated attachment flange to the bottom portion of the second side (Titsworth: Figure 2, Item 22 is angled downwardly).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Maziarz by adding ventilation openings, as taught by Titsworth, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Maziarz with these aforementioned teachings of Titsworth with the motivation of allowing moisture to drain out of the bottom of the system, thereby further preventing corrosion and/or mold growth in the system.
Maziarz in view of Titsworth does not teach at least two ventilation screeds and a connector between two adjacent ventilation screeds.
However, Ausland teaches a connector between two adjacent screeds (Ausland: Figure 2, item 58).


B) As per Claims 3 & 12, Maziarz in view of Titsworth and Ausland teaches all the limitations except explicitly that the connector is a three sided connector that is smaller than the three sided cavity portion and sits in the three sided cavity portion to connect a first ventilation screed to a second adjacent ventilation screed.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the connector of Ausland (Ausland: Figure 2, Item 58; Col. 3, lines 72-75; telescopically connected) fit inside the cavity of Maziarz, since it has been held that when there are a finite number of identified, predictable solutions (There are two [2] solutions for telescopic connection, the connector 58 inside the cavity or the connector 58 surrounding the cavity) it is would be obvious to one of ordinary skill in the art to try the known potential solutions with a reasonable expectation of success (MPEP 2143 I. E.) with the motivation of creating the most secure connector between the adjacent screeds.

D) As per Claims 10 & 19, Maziarz in view of Titsworth and Ausland teaches that a joint connector at a connection of at least one of the first side and the second side, the second side and the third side and the third side and the perforated attachment flange portion (Ausland: Figure 2, item 58 matches associated sides that in combination would be first through third sides of Maziarz).

 a moisture seal (Maziarz: Figure 1, Item 42 with 44) attached to the left portion of the first side along a top portion of the first side.

F) As per Claim 14, Maziarz in view of Titsworth and Ausland teaches that the at least one perforation of the perforated attachment flange portion is three rows of circular openings (Maziarz: Paragraph 0027, lines 7-9, best shown in Figure 5B with holes in Item 320 with Figures 5B said to be substantially similar to Figure 1 without 56 [Paragraph 0039], thus teaching Figure 1 to have associated holes).

G) As per Claim 16, Maziarz in view of Titsworth and Ausland teaches that a screen parallel to at least a portion of the perforated attachment flange portion (Maziarz: Figure 3, Item 240).

H) As per Claim 17, Maziarz in view of Titsworth and Ausland teaches that a mesh parallel to at least a portion of the perforated attachment flange portion (Maziarz: Figure 3, Item 250).


Claims 3 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maziarz in view of Titsworth and Ausland as applied to claim 11 above, and further in view of US Patent Publication Number 2006/0199505 A1 to Fettkether.

A) As per Claims 3 & 12, Maziarz in view of Titsworth and Ausland teaches that the connector is a three sided connector (Ausland: Figure 2, Item 58; connector matches cavity shape and as such would have same shape as cavity in Maziarz). 
Maziarz in view of Titsworth and Ausland does not teach explicitly that the connector is smaller than the three sided cavity portion and sits in the three sided cavity portion to connect a first ventilation screed to a second adjacent ventilation screed.

At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Maziarz in view of Titsworth and Ausland by having the connector sit inside the screeds, as taught by Fettkether, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Maziarz in view of Titsworth and Ausland with these aforementioned teachings of Fettkether since it has been held that when there are a finite number of identified, predictable solutions (There are two [2] solutions for telescopic connection, the connector 58 inside the cavity or the connector 58 surrounding the cavity) it is would be obvious to one of ordinary skill in the art to try the known potential solutions (MPEP 2143 I. E.) with the motivation of allowing for a smooth outside of the screed thereby preventing the need to have differently dimensioned wall parts near the connection points.



Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maziarz in view of Titsworth as applied to claim 1 above, and further in view of US Patent Publication Number 2019/0136549 A1 to Maziarz hereafter referred to as Maziarz[549].

A) As per Claim 6, Maziarz in view of Titsworth teaches all the limitations except that a portion of the ventilation spacer and a portion of the perforated attachment flange portion are in communication with a casing bead.
However, Maziarz[549] teaches a portion of the ventilation spacer and a portion of the perforated attachment flange portion are in communication with a casing bead (Maziarz[549]: Figure 5A-5B, Item 530 casing bead with screed above contacting flange 512 and Item 32 from base reference Maziarz).
.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maziarz in view of Titsworth and Ausland as applied to claim 11 above, and further in view of Maziarz[549].

A) As per Claim 15, Maziarz in view of Titsworth and Ausland teaches all the limitations except that a portion of the ventilation spacer and a portion of the perforated attachment flange portion are in communication with a casing bead.
However, Maziarz[549] teaches a portion of the ventilation spacer and a portion of the perforated attachment flange portion are in communication with a casing bead (Maziarz[549]: Figure 5A-5B, Item 530 casing bead with screed above contacting flange 512 and Item 32 from base reference Maziarz).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Maziarz in view of Titsworth and Ausland by adding having the screed contact the casing, as taught by Maziarz[549], with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Maziarz in view of Titsworth and Ausland with these aforementioned teachings of Maziarz[549] with the motivation of further securing and sealing the siding while allowing the airflow and drainage from the screed to continue.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maziarz in view of Titsworth as applied to claim 1 above, and further in view of US Patent Publication Number 2008/0220714 A1 to Caruso.

A) As per Claim 9, Maziarz in view of Titsworth teaches an insert that installed is parallel to and between a wall and the perforated attachment flange portion (Maziarz: Figure 3, Item 240).
Maziarz in view of Titsworth does not teach that the insert is a reticulated foam insert.
However, Caruso teaches a reticulated foam insert for ventilation (Caruso: Paragraph 0026, lines 11-12).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Maziarz in view of Titsworth by making the insert out of reticulated foam, as taught by Caruso, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Maziarz in view of Titsworth with these aforementioned teachings of Caruso with the motivation of further providing structural integrity while allowing airflow that is sufficiently uninhibited from ventilating and moving through the system.


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maziarz in view of Titsworth and Ausland as applied to claim 11 above, and further in view of Caruso.

A) As per Claim 18, Maziarz in view of Titsworth and Ausland teaches an insert that installed is parallel to and between a wall and the perforated attachment flange portion (Maziarz: Figure 3, Item 240).
Maziarz in view of Titsworth and Ausland does not teach that the insert is a reticulated foam insert.
However, Caruso teaches a reticulated foam insert for ventilation (Caruso: Paragraph 0026, lines 11-12).
.


Response to Arguments
Some of Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pg. 4 regarding the third side that is at an angle, filed 11/06/2020, with respect to the rejection(s) of claim(s) 1-19 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Maziarz in view of Titsworth.
Other of Applicant's arguments filed 11/06/2020 have been fully considered but they are not persuasive.
A) The Applicant asserts the no prior art, specifically Maziarz, does not teach an open portion between the right portion and the top of the flange. The Examiner respectfully disagrees. The open holes 52 between the right portion and top of flange of Maziarz as cited above, certainly qualifies as an open portion. Therefore all limitations in the claims are met and the rejection is proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R Schult/Examiner, Art Unit 3762